Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 1 of 10            FILED
                                                                    2020 Feb-13 PM 02:18
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 2 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 3 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 4 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 5 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 6 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 7 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 8 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 9 of 10
Case 1:20-cv-00191-LCB-GMB Document 1 Filed 02/12/20 Page 10 of 10
